Citation Nr: 9900276	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sinusitis/allergic 
rhinitis.


WITNESSES AT HEARING ON APPEAL

Appellant; T. R. C.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that her sinusitis/allergic rhinitis 
disability was incurred while on active duty and that, 
therefore, she is, entitled to service connection.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for sinusitis/allergic 
rhinitis is well grounded.  The claim is, therefore, denied.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veterans currently diagnosed chronic 
sinusitis/allergic rhinitis was present in service or is 
otherwise of service origin.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
sinusitis/allergic rhinitis.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
sinusitis/allergic rhinitis, which she contends was incurred 
during service.  In the interest of clarity, the Board will 
briefly discuss relevant law and VA regulations; review the 
factual background of this case; and then analyze the claim 
and render a decision.

Relevant Law and Regulations

Service Connection

In general, controlling law and regulations provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  However, this rule does not mean that any 
manifestation of disease in service will necessarily permit 
service connection at some later date.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Well grounded claims

The threshold question to be answered in this case is whether 
the veterans claim is well grounded under 38 U.S.C.A. § 
5107(a).  A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claimant has 
not presented a well-grounded claim, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
set forth the three elements required for a well-grounded 
claim for service connection; they are: (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence. In Savage v. 
Gober, 10 Vet. App. 488 (1997), the Court also discussed 
alternative bases for presenting a well-grounded claim for 
service connection with application of 38 C.F.R. § 3.303 (b).  
These bases will be discussed in relation to the facts of 
this case, below.

Factual Background

Service medical records 

As stated above, the veteran had active service from 
September 1967 to August 1971.  The enlistment examination, 
which was conducted in May 1967, reflected that the veterans 
sinuses were clinically evaluated as normal.  The report of 
medical history, which was contemporaneously completed by the 
veteran, did not indicate a current problem or history of 
sinusitis or any ear, nose or throat trouble.  The veteran 
was seen in September 1968 for recurrent sore throat and ear 
infections with a stuffy nose.  The diagnoses were otitis 
media serous of the right ear and otitis externa bilaterally, 
due to chronic allergy.  In November 1968, she was seen for a 
cold and for nasal congestion.  Nasal and pharyngeal mucosa 
was present.  The diagnosis was upper respiratory infection.  
The veteran was diagnosed with an upper respiratory infection 
in January 1969.  She was seen in June 1969 with symptoms of 
a sore throat and right ear trouble.  The impression was 
probable viral upper respiratory infection.  In November 
1969, she was seen for sore throat and stuffy nose.  The 
diagnosis was mild pharyngitis with nasal congestion.  She 
was seen in March 1970 for plugged sinuses.  The diagnosis 
was chronic sinusitis.  The veteran was treated for a bad 
cold with nasal stuffiness in April 1970.  The separation 
examination, which was conducted in July 1971, clinically 
evaluated the veterans sinuses as normal.  There was no 
indication of a current disability noted in the examination 
report.  In the report of medical history completed by the 
veteran in August 1971, she did not indicate a history of or 
current problem with sinusitis.  

In her initial claim for compensation benefits in September 
1971, the veteran claimed service connection for joint 
problems, but did not mention any of the disabilities now at 
issue.

Subsequent to active duty service, the veteran was seen in 
August 1972, for complaints of nasal blockage and a history 
of allergic problems and sinusitis.  It was noted that the 
veterans nasal septum was deviated to the right.  She was 
diagnosed with severe allergic rhinitis in October 1972 and 
referred for allergy treatment.  She was seen for allergy 
testing in January 1973 on the request of private physician 
B. M. R.  No diagnosis was noted.  In a letter dated in 
February 1973, Dr. R. indicated that the allergy test showed 
no positive findings.  However, she noted that a delayed 
reaction occurred in the veteran several days after the test.  
Dr. R. indicated that, based on the delayed reaction, it was 
possible that the veteran did have an atrophic allergic 
disease.  This could not be confirmed, due to the fact that 
the veteran was then taking large doses of salicylates for an 
unrelated problem.  It was recommended that the veteran be 
re-tested when she was not taking antiinflammatory 
medications. An X-ray report dated in December 1973 showed 
the visualized paranasal sinuses to be well pneumatized.  No 
definite abnormality was seen.

VA outpatient records reflect that the veteran exhibited 
symptoms of nasal congestion and allergic rhinitis in 
November 1977.  The examiner noted that she had a long-haired 
dog that had recently been groomed.  She was also seen in 
July and September 1978.  X-rays taken in September 1978 
showed minimal mucoperiosteal thickening in the maxillary 
sinuses bilaterally.  The finding was compatible with chronic 
sinusitis, as well as other etiologies.

The veterans Army Reserve medical records dated from April 
1982 to April 1992 are also associated with the claims file.  
At the April 1982 examination, the veterans sinuses were 
clinically evaluated as normal.  No reference was made to 
difficulties with or a history of sinusitis/allergic 
rhinitis.  Likewise, the veterans April 1982 report of 
medical history did not note any past or present difficulties 
with sinusitis.  It was noted that she had allergies to all 
prescribed arthritic medications, smoke, grass, pollen and 
aspirin.  The veteran underwent a quadrennial physician 
examination in March 1986.  Her sinuses were clinically 
evaluated as normal.  In the report of medical history, which 
the veteran completed in March 1986, she indicated problems 
with sinusitis.  The physician noted that the veteran had 
chronic sinusitis.  In July 1988, the veteran again noted 
that she had sinusitis.  She indicated that she had been 
refused employment or been unable to hold a job or stay in 
school because of chronic sinusitis.  The examiner noted that 
the veterans sinusitis was controlled with medication.  At 
the July 1988 physical examination, her sinuses were 
clinically evaluated as normal.  In the April 1992 report of 
medical history, the veteran indicated that she had sinusitis 
and at the time of the report had an active problem with her 
sinuses.  The examiner noted that the veteran had allergies 
to dust, pollen, grass, smoke, perfume, make-up, mango, eggs, 
and dog and cat hair.  Upon examination, her sinuses were 
clinically evaluated as normal.
There are various private medical records reflecting 
treatment for sinusitis, allergic sinusitis, and allergic 
rhinitis from 1988 through 1996.

A report from private physician T. L. E., dated in August 
1993, indicated that the veteran was seen for complaints of 
recurrent eustachian tube symptoms and recurrent allergic 
problems.  Physical examination showed clear tympanic 
membranes.  The turbinates were quite swollen.  There were no 
polyps visible in the nose.  Sinus X-rays were normal.  The 
physician recommended allergy testing and consideration of 
desensitization treatments.

In October 1994, the veteran underwent a VA audio/ear disease 
examination.  Her chief complaint was allergic rhinitis and 
sinusitis.  She indicated a long-standing history of 
allergies since childhood.  On physical examination, her 
tympanic membranes were clear and mobile, bilaterally.  The 
examiner noted a slight nasal septal deviation to the right.  
There was moderate intranasal edema with no significant 
discharge.  The oral cavity was clear, as was the 
hypopharynx.  The neck revealed no adenopathy or masses on 
palpation.  The diagnosis was history of moderate to severe 
allergies, with secondary sinusitis, currently stable.  

In June 1998, a hearing was held before the undersigned 
Member of the Board.  The veterans friend, T. R. C., 
testified that she met the veteran in service during boot 
camp and served with her in hospital corps school.  Ms. C. 
testified that during boot camp, the veteran began having 
headaches and taking medication for hay fever.  She recalled 
taking the veteran to the hospital for treatment of a severe 
headache and the veteran having her sinuses drained.  The 
veteran testified that she self-medicated for sinus problems 
during and following service.  She indicated that the doctors 
she worked with while in service would also prescribe 
medication for her symptoms.  The veteran testified that she 
never had any sinus problems or allergies, except for an 
allergy to mango, prior to service.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995). 

In this case, there is no medical evidence of record which 
establishes a nexus between the currently diagnosed 
sinusitis/allergic rhinitis and service.  The veteran has 
asserted that there is an etiological link between her 
current sinusitis/allergic rhinitis disorder and service.  
The testimony of T. R. C. also suggests that there is an 
etiological link between the veterans currently diagnosed 
disability and service.  However, while a lay person is 
competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, such 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience such as making a medical 
diagnosis or relating a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 495 (1992).  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Therefore, the third prong of Caluza has not been 
fulfilled.

The tenor of the veterans June 1998 hearing testimony is 
that she was diagnosed with a chronic disorder in service, 
and that the symptoms of this disorder have continued through 
the date of the hearing.  The record reflects that the 
veteran was treated for nasal congestion and upper 
respiratory infections on several occasions in service.  
There is one diagnostic impression of chronic sinusitis in 
March 1970.  However, as stated above, pursuant to 38 C.F.R. 
§ 3.303(b), a diagnosis which includes the word Chronic 
does not conclusively establish the presence of a chronic 
disorder.  The remainder of the service medical records, 
including the separation examination, do not record chronic 
sinusitis.  In view of such negative evidence and the lack of 
any medical opinion establishing that chronic sinusitis was 
present in service and that the current sinusitis is a 
manifestation of such chronic disorder, it is concluded that 
chronic sinus it is was not shown to be present in service 
and that service connection is not warranted on a direct 
basis or with application of 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).

The veteran has testified that her pertinent symptoms 
continued after service.  She indicated that she was seen for 
this disorder immediately after service.  In November 1977 
she was diagnosed with severe allergic rhinitis by the VAMC 
in San Francisco, California and referred for treatment of 
her allergy.  However, while the veteran was seen by a 
private physician on referral from the VA in January 1973, 
there are no further treatment records associated with the 
file until November 1987 when she was again seen by the VA.  
The veteran testified that she self-medicated for her 
continuing symptoms during and after service.  

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court of 
Veterans Appeals observed that a claimant may obtain the 
benefit of § 3.303(b) by showing a continuity of 
symptomatology.  The Court noted that a veterans assertion 
of continuity of symptomatology, in and of itself, may be 
sufficient to well ground a claim by providing a nexus, in 
some cases.  As stated above, the veteran testified that she 
self-medicated for sinus problems during and following 
service.  She also indicated that prior to service she did 
not have the problems with her sinuses that she had in 
service and has now.  The veteran, as a lay person, is 
competent to provide evidence of the occurrence of observable 
symptoms during and following service.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).  However, the Savage court held 
that unless the relationships between any present disability 
and the continuity of symptomatology demonstrated is one as 
to which a lay persons observation is competent, medical 
evidence demonstrating the relationship is still required to 
well ground the claim.  Id. at 497-98.  It must be considered 
that there are many and diverse reasons that could explain 
the symptoms the veteran states  that she continuously 
experienced.  Expert medical opinion, which is lacking in the 
record, is required to establish such a nexus.  While her 
testimony is presumed to be credible, the veteran, as a lay 
person, is not competent to relate the symptoms which she has 
stated she has experienced during and since service to her 
current disability.  As the record is devoid of any such 
competent medical evidence, the case is not well grounded.

Inasmuch as the Caluza and Savage nexus requirements for the 
presentation of a well grounded claim has not been satisfied, 
the Board concludes that the veterans claim of service 
connection for sinusitis/allergic rhinitis is not well-
grounded and must be denied.

Finally, by this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim and 
what evidence would be necessary to make the claim well 
grounded. Robinette v. Brown, 8 Vet. App. 69 (1995). In this 
case, what is needed is competent medical evidence 
establishing that the presently diagnosed sinusitis/allergic 
rhinitis disorder was incurred in or aggravated by service. 

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis /allergic rhinitis is 
denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
